WATERMAN, Circuit Judge
(concurring). I concur. As so ably explicated by Judge Hays, our unwillingness to enforce the Board’s order is based upon the peculiar factual situation here. Irrespective of how Addendum B might be utilized under other circumstances, an issue that can await such a utilization, it seems obvious that here it was utilized solely for the benefit and advantage of the members of Local 28 to protect their own work-product. National Woodwork Manufacturers Association v. National Labor Relations Board, 386 U.S. 612, 87 S.Ct. 1250, 18 L.Ed.2d 357 (1967) and Houston Insulation Contractors Association v. National Labor Relations Board, 386 U.S. 664, 87 S.Ct. 1278, 18 L.Ed.2d 389 (1967).